Motions by appellant to enlarge time to perfect appeal and to amend the prior order of this court with respect to the direction to the *878Cleric of the trial court to furnish a free transcript of the stenographic minutes to appellant’s counsel. Motions granted. Appellant’s time to perfect the appeal is enlarged to the October Term, beginning September 29, 1965; appeal ordered on the calendar for said term. The prior order of this court, dated January 19, 1965, is amended by adding a provision directing the Clerk of the trial court, pursuant to statute (Code Grim. Pro., § 456), to furnish without charge to appellant’s counsel a transcript of all the stenographic minutes upon the hearings relating to appellant’s motion to suppress evidence which was denied. Within the meaning of the applicable statutory provisions (Code Grim. Pro., §§ 456, 485, 813-e), the minutes on a motion to suppress evidence must be deemed to be a part of the trial proceedings and a part of the judgment roll. Beldock, P. J., Christ, Brennan, Hill and Rabin, JJ., concur.